                                                                   May 25, 2021
                                                                       VPC

                    UNITED STATES DISTRICT COURT                             JS-6
                   CENTRAL DISTRICT OF CALIFORNIA


JOLYNN THOMAS,                             CASE NO. 5:20-cv-02287-SB-KK

                          Plaintiff,       ORDER RE JOINT STIPULATION
                                           OF DISMISSAL WITH PREJUDICE
      v.


DESIGNED RECEIVABLE
SOLUTIONS, INC.,

                          Defendant.



      The Court, having considered the Joint Stipulation of Dismissal with

Prejudice, grants the parties’ stipulation of dismissal. This case is dismissed with

prejudice, with each side to bear its own costs and attorneys’ fees.

      IT IS SO ORDERED.



DATED: May 25, 2021




                                                     ____________________________
                                                     Hon. Stanley Blumenfeld, Jr.
                                                     U.S. District Court Judge
